DETAIL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 


Claims 1-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Morisaki et al. (WO 2015162474 A1) in view of Zhang et al. (CN 105674994 A).

Regarding claim 1:
Morisaki et al. disclose a control device for a hybrid vehicle, the hybrid vehicle comprising: an internal combustion engine (the vehicle comprise internal combustion engine, [0002]); a battery that can be charged and discharged (a battery 113 that can be charged and discharged, [0023]); and a rotary electric machine driven by electric power of the battery (The battery 113 is a power source of the electric motor that serves as the driving source, [0023]), wherein the control device is configured to: 
and setting a driving mode from among an EV mode and an HV mode for the driving sections wherein the EV mode is for driving using electric power of the battery as the main power supply and the HV mode is for driving using the internal combustion engine as the main power supply (The hybrid vehicle has a first mode (EV mode), a second mode (HV mode) that can be assign to each section, [0006]); 
switch the driving modes in configured to switch driving modes in accordance with the driving plan prepare the driving plan setting the driving modes of all driving sections in at least one driving route at the EV mode (controller 110 executes control for switching between the EV mode and the HV mode of the vehicle 100 to travel in each section of the travel route, [0030]).
each of the driving routes into a plurality of driving sections.

Zhang et al. teach a driving plan setting one or more via-points on a projected route from a starting point to a destination to divide the projected route into a plurality of driving routes and divide each of the driving routes into a plurality of driving sections (having a plurality of driving routes and each driving route includes a combination of a plurality of driving sections between a plurality of departure places and a destination place, inherent having one or more points which separate plurality of driving routes, [0011], [0042]-[0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Morisaki et al. in view of Zhang et al. and prepare a driving plan setting one or more via-points on a projected route from a starting point to a destination to divide the projected route into a plurality of driving routes and divide each of the driving routes into a plurality of driving sections.
One of ordinary skills should have recognized that doing so, for the benefit of providing accurate route planning by navigation software.

Regarding claim 7:
Morisaki et al. teach all the limitations except the control device according to claim 1, wherein each of the one or more via-points is an end point of one trip of the hybrid vehicle.


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Morisaki et al. in view of Zhang et al. wherein each of the one or more via-points is an end point of one trip of the hybrid vehicle.
One of ordinary skills should have recognized that doing so that the driving parameters of the next driving section can be queried from the historical driving data, [0073].

Regarding claim 2:
Morisaki et al. further disclose the control device according to claim 1, wherein the control device is further configured to: 
calculate a route consumed electric power comprised of an estimated value of electric power consumed when driving over the driving routes by the EV mode (the information generating unit 121b calculates the traveling load during ordinary traveling on the basis of vehicle information, such as the electric power consumption amount of the vehicle 100, [0037]). Morisaki et al. don’t explicitly disclose prepare a route driving plan; 
set the driving modes of all driving sections in a driving route to the EV mode in order from the driving route with the small route consumed electric power up and set the driving modes of all driving sections in a driving route to the HV mode from a driving route where an 

Note that the art does teach calculating a consumption energy based on conventional variables in the art.  With respect to preparation of route driving using sections in the EV mode, and a section in HV mode where added value to a section of the route until electric power up exceeds the usable electric power of the battery, such values are based on conventional variables in the art as well, such as electric power and battery power, both well known in the art. The prior art teaches calculating a travel load based on speed, time and fuel consumption. The instant claimed limitations are drawn to similar conventional variables when selecting HV mode or EV mode when calculating, and it would have been obvious to so provide the limitations as claimed for greater fuel and engine efficiency.

Regarding claim 3:
Morisaki et al. further disclose the control device according to claim 2, wherein the control device is further configured to: 
calculate suitabilities when driving on driving sections by the EV mode (the driving assistance unit 111 calculates the efficiency by adding extending a section in the EV mode and by assigning the EV mode to sections having a relatively low traveling load among the sections of the travel route, [0052]); 
calculate section consumed electric power comprised of an estimated value of electric power consumed when driving on driving sections by the EV mode (the information generating 
prepare a section driving plan set the driving modes to the EV mode in order from the driving section with the highest suitability down and smallest section consumed electric power up (the driving assistance unit 111 prepares the setting of the driving mode to the EV for a section 1 to n-1(down) when the sum E energies in the section up, [0053]) and set the driving modes to the HV mode from a driving section where an added value of the section consumed electric power added up in order from the driving section with the highest suitability down and the smallest section consumed electric power up exceeds the usable electric power of the battery (setting the driving modes to the HV mode when the section n-1 is smaller than the consumption energy En , [0054]),
Morisaki et al. don’t explicitly teach switch the driving modes in accordance with the route driving plan when the amount of the first total fuel consumption comprised of the total of the amounts of fuel consumed in driving routes in which there are driving sections set to the HV mode in the section driving plan is greater than the amount of the second total fuel consumption comprised of the total of the amounts of fuel consumed in driving routes in which all driving sections are set to the HV mode in the route driving plan. 

Note that the art does teach assigning the EV mode or HV mode based on calculating a consumption energy.  The instant claimed limitations are drawn to modes and it would have been obvious to so the claimed switching to achieve a similar result of greater fuel and engine efficiency.

Regarding claim 4:
Morisaki et al.  further disclose the control device according to claim 1, wherein the control device is further configured to: 
calculate suitabilities when driving on driving sections by the EV mode (the driving assistance unit 111 calculates the efficiency by adding extending a section in the EV mode and by assigning the EV mode to sections having a relatively low traveling load among the sections of the travel route, [0043], [0052]); 
calculate section consumed electric power comprised of an estimated value of electric power consumed when driving on driving sections by the EV mode (the information generating unit 121b has the function of calculating the traveling load of each section of the travel route and the electric power consumption amount of the vehicle 100, [0037]);  
calculate the route consumed electric power comprised of an estimated value of electric power consumed when driving over driving routes by the EV mode (the learning unit 121a get an electric power consumption amount in the travelled travel route obtained from the vehicle 100, [0076]), prepare a route priority driving plan set the driving routes up to when a first added value obtained by adding the route consumed electric power in order from the driving route with the smallest route consumed electric power up exceeds the usable electric power of the battery to EV routes in which driving modes of all driving sections in that driving route are made the EV mode in the order from the driving route with the smallest route consumed electric power up (mode planning unit 111a in controller 110 set the road plan with consideration of an energy balance in the overall travel route where controller 110 is configured to assign the EV mode to a section having a small traveling load, [0041]-[0042]), set the driving sections of driving routes in which the first added value exceeds the usable electric power of the battery up to where the second set the driving mode to the IV mode from the driving section in which the second added value exceeds the excess electric power of the battery (driving assistance unit 111 indicates the EV mode in a subsection up to the second position where the remaining amount of charge of the battery 113 is larger than or equal to the consumption energy in the current section and indicates the HV mode in the subsection following the second position close to the current position where the remaining amount of charge of the battery 113 is smaller than the consumption energy in the current section, [0057]-[0058]).
Note that Morasaki does not explicitly teach a suitability part per se; but the art does teach a traveling load calculation which reads on the claimed suitability limitation.  Note that Morasaki does not explicitly teach an estimated value of electric power per se, but does teach calculating the electric power consumed over the route traveled.  Morasaki also does not teach a first added value and a second added value as claimed per se, but does teach comparing consumption energy with remaining amount of battery charge to decide to continue in EV mode.  The instant claimed limitations are drawn to similar conventional variables such as driving section power consumption, route power consumption, adding value to a driving section while comparing to the usable electric power of the battery, all well known in the art, and it would have been obvious to so provide the limitations as claimed for greater fuel and engine efficiency.

Regarding claim 5:
the control device is further configured to:
prepare a section driving plan set the driving modes to the EV mode in order from a driving section with the highest suitability down and smallest section consumed electric power up (the mode planning unit 111a sets the EV mode to sections that have smaller energy than the remaining amount of charge of the battery, [0053]) and set the driving modes to the HV mode from a driving section in which a third added value obtained by adding the section consumed electric power in order from the driving section with the highest suitability down and smallest section consumed electric power exceeds the usable electric power of the battery (set the driving mode to HV mode in which the subsection following the second position close to the current position (third section) consumed energy larger than the remaining amount of charge of the battery, [0052], [0058]) and switch the driving modes in accordance with the route priority driving plan when the amount of the first total fuel consumption comprised of the total of the amounts of fuel consumed in driving routes in which there are driving sections set to the HV mode in the section driving plan is greater than the amount of the second total fuel consumption comprised of the total of the amounts of fuel consumed in driving routes in which there are driving sections set to the HV mode in the route priority driving plan (controller 110 assigns EV mode or HV mode to a section where the efficiency tends to be higher and improve the fuel economic., [0042]-[0043] and 0046]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morisaki et al. (WO 2015162474 A1) in view of Zhang et al. (CN 105674994 A) and in view of Taisuke (CN 111196265 A).

Regarding claim 6:
Morisaki et al. further disclose all the limitations except the control device according to claim 3, wherein the amount of the first total fuel consumption and the amount of the second total fuel consumption are respectively totals of the amount of fuel consumed for driving and the amount of fuel consumed for warming up an exhaust purification catalyst of the internal combustion engine.

In the same field of endeavor, Taisuke discloses a hybrid vehicle wherein the amount of the first total fuel consumption and the amount of the second total fuel consumption are respectively totals of the amount of fuel consumed for driving (and the amount of fuel consumed for warming up an exhaust purification catalyst of the internal combustion engine (fuel consumption amount estimation part 406 estimates the consumption amount of fuel consumed by the driving of the vehicle 30, [0104], [0118]), and the amount of fuel consumed for warming up an exhaust purification catalyst of the internal combustion engine (the consumption amount of fuel needed by the preheating as catalyst increased, [0137]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle of Morisaki et al. in view of Taisuke to have include totals of the amount of fuel consumed for driving and the amount of fuel consumed for warming up an exhaust purification catalyst of the internal combustion engine as total fuel consumption.
One of ordinary skills should have recognized that doing so, will benefit by creating a travel plan with different route and to selecting a route that satisfies preset conditions, such as fuel consumption, [0140 Taisuke].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morisaki et al. (WO 2015162474 A1) in view of Zhang et al. (CN 105674994 A) and in view of Imagawa et al. (JP2012111381 A).

Regarding claim 8:
Morisaki et al. further disclose all the limitations except wherein the control device is further configured to perform catalyst temperature rise control making the temperature of the exhaust purification catalyst rise when the temperature of the exhaust purification catalyst becomes less than a predetermined temperature rise reference temperature higher than the activation temperature where the exhaust purification function of the exhaust purification catalyst is activated in the case of switching the driving modes in accordance with the route priority driving plan when driving along a driving section on a driving route other than an EV route and set to an EV section driven over by the EV mode if already warming up the exhaust purification catalyst of the internal combustion engine on that driving route.

Imagawa et al. disclose wherein the control device is further configured to perform catalyst temperature rise control making the temperature of the exhaust purification catalyst rise when the temperature of the exhaust purification catalyst becomes less than a predetermined temperature rise reference temperature higher than the activation temperature where the exhaust purification function of the exhaust purification catalyst is activated in the case of switching the driving modes in accordance with the route priority driving plan when driving along a driving section on 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle of Morisaki et al. in view of Imagawa et al.  wherein the control device is further configured to perform catalyst temperature rise control making the temperature of the exhaust purification catalyst rise when the temperature of the exhaust purification catalyst becomes less than a predetermined temperature. 
One of ordinary skills should have recognized that doing so, the oxidation catalyst 22 can obtain the desire catalytic action which the catalyst temperature is controlled to be maintained at the catalytic activity lower limit temperature or higher  [0036, Imagawa et al.].


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morisaki et al. (WO 2015162474 A1) in view of Zhang (CN 105674994 A), in view of Imagawa et al. (JP2012111381 A) and in view of Yamazaki et al. (WO 2011024038 A2).

Regarding claim 9:

Morisaki et al. as modified don’t teach the control device wherein the catalyst temperature rise control is a control for making the internal combustion engine operate for exactly a predetermined time.

In the same field of endeavor, Yamazaki et al. teach wherein the catalyst temperature rise control is a control for making the internal combustion engine operate for exactly a predetermined time (the ECU 400 stop the engine at a predetermined time, [0057] and [0099]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Morisaki et al. in view of Yamazaki et al. wherein the catalyst temperature rise control is a control for making the internal combustion engine operate for exactly a predetermined time.
One of ordinary skills should have recognized that doing so, will benefit the emission purification performance [0097-0100], Yamazaki et al.].


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morisaki et al. (WO 2015162474 A1) in view of Zhang et al. (CN 105674994 A), in view of Imagawa et al. (JP2012111381 A) and in view of Hoffmann (US20080305922A1).

Regarding claim 10:


In the same field of endeavor, Hoffmann teach wherein the catalyst temperature rise control is control for supplying electric power to a substrate carrying the exhaust purification catalyst on a surface to heat the substrate for exactly a predetermined time (the electric power is supplied for a predetermined time interval in order to preheat the selected portion of the internal combustion engine, [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle of Morisaki et al. as modified in view of Hoffmann to heat the substrate for exactly a predetermined time. 
One of ordinary skills should have recognized that doing so, to prevent the traction battery or the internal combustion engine to overheat by controlling the supplying time, [0029 Hoffmann].

Response to Amendment
Claims 1-10 are pending.
Claims 1-5 and 7-10 have been amended.
Claim 1- 10 as amended have successfully overcome the 112 rejections associated with the 112(f) claim interpretation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

All references cited previously have been retained to show some features already stated.


	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10118606B2.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGHT DJIEKPOR whose telephone number is (571)272-4820.  The examiner can normally be reached on Monday -Friday: 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 271-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGHT DJIEKPOR/Examiner, Art Unit 4166                                                                                                                                                                                                                                                                               

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663